Smart—Miller et al. vs. A. E. Wing

Reasons in arrest of jud*
1. That there was a mistrial—the Jury in said case not having been summoned convened nor brought in to this Court by the Coroner of the County of Wayne nor by any indifferent Officer of this Territory
a. That the Action is misconceived the facts of said case not exhibiting any privity of Contract nor any legal ground for an Action of Debt 3. That the bond in said Declaration set forth is not by law assignable & that the said plffs. could not by law sustain an Action in their own name thereupon
4 That the assignment of said Bond set out in said declaration is not shown to have been made according to law: the same being by an instrument under seal.
5 That the declaration in said case is insufficient in law is uncertain & bad—& that the pleadings in the said case are insufficient
A. E. Wing

[In the handwriting of William Woodbridge]